DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 to 20 are objected to because of the following informalities:  
Independent claims 1 and 11 set forth a limitation of an indication that the second user computing device “needs to be” in a particular location, which is somewhat unclear and is not fully supported by the Specification.  Here, Applicants’ Specification, ¶[0012], ¶[0029] - ¶[0031], ¶[0035], ¶[0037], and ¶[0063] - ¶[0064], briefly describes a service provider or a voice action server determining whether a mobile phone is within a particular geographic area (or geographical location), but does not support a limitations of the user computing device “needs to be” in a particular geographic area.  This limitation actually appears to be better taught by Ketharaju et al. (U.S. Patent No. 10,200,364) than the Specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 4 to 6, 9 to 12, 14 to 16, and 19 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Publication 2015/0302856) in view of Ketharaju et al. (U.S. Patent No. 10,200,365).
Concerning independent claims 1 and 11, Kim et al. discloses a method and apparatus for performing speech recognition, comprising:
“receiving[, at a voice action server,] from a first user computing device, audio data representing a voice command spoken by a speaker” – a speaker 110 may speak a speech command (“a voice command spoken by a speaker”) associated with a function which may be performed by activated voice assistant application 130; mobile device 120 (“a user computing device”) may receive an input sound stream (“audio data”) which includes a speech command spoken by speaker 110 (¶[0025] - ¶[0026]: Figure 1); 
“determining[, by the voice action server,] based on the audio data received from the first user computing device, a speaker identification result indicating that the voice command was spoken by the speaker” – voice assistant application 130 may verify whether speaker 110 of a speech command is an authorized user based on the speech command in an input sound stream (¶[0029]: Figure 1); speaker model database 264 may include a speaker model, which is generated for an activation keyword for use in a verification process; if a voice activation unit 252 verifies the speaker as an authorized user based on the speaker model for the activation keyword, voice activation unit 252 may generate an activation signal and voice assistant unit 242 may be activated (¶[0037]: Figure 2); speaker verification unit 320 may verify whether a speaker of an activation keyword is indicative of a user authorized to activate voice assistant unit 242; speaker model database 264 may include a speaker model of an authorized user; a speaker model may be generated based on a plurality of sound samples of an activation keyword which is spoken by an authorized user (¶[0047]: Figure 2); a security level may indicate whether or not speaker verification is required for performing a function; when the security level requires speaker verification, voice assistant unit 242 may perform the associated function when a speaker of a speech command is verified as a user authorized to perform the function (¶[0053] - ¶[0054]: Figure 4); here, verifying a speech command of a speaker by comparing to a speaker model in a speech model database is equivalent to “obtaining . . . a speaker identification result indicating that the voice command was spoken by the speaker”;
“selecting[, by the voice action server,] a voice action based on a transcription of the audio data” – mobile device 120 may receive an input sound stream which includes the speech command, and voice assistant application 120 may recognize the speech command; once the speech command is recognized, voice assistant application 130 may identify the function associated with the speech command, e.g., activating a banking application 140, a photo application 150, or a web browser application 160 (¶[0026] - ¶[0027]: Figure 1); upon receiving an input sound stream, speech recognition unit 410 may recognize the speech command from the received portion of the input stream; upon recognizing the speech command, speech recognition unit 410 may identify the function associated with the speech command to activate an associated application (¶[0050] - ¶[0051]: Figure 4); implicitly, speech recognition generates “a transcription of the audio data”; here, “a voice action” is a function associated with the speech command, e.g., a banking application 140, a photo application 150, or a web browser application 160;
“selecting[, by the voice action server,] from among a plurality of different service providers, a service provider that can perform the selected voice action” – speaker 110 may speak a speech command associated with a function which may be performed by activated voice assistant application 130, which is configured to perform any suitable number of functions, e.g., functions associated with accessing, controlling, or managing various applications, e.g., banking application 140, photo application 150, or web browser application 160 (¶[0025]: Figure 1); upon recognizing the speech command, speech recognition unit 410 may identify the function associated with the speech command to activate an associated application (¶[0051]: Figure 4); broadly, a banking application 140, a photo application 150, and a web browser 160 are being construed as ‘service providers’, so that “a service provider” is selected based on a function of a speech command (“the selected voice action”);
“providing[, by the voice action server,] to the selected service provider: a request to perform the selected voice action; the speaker identification result[; and an indication that the location of the second user computing device is within the particular geographic area]” – a speech command may refer to one or more words uttered from a speaker indicative of a function that may be performed by voice assistant unit 242, e.g.¸ “I want to check my bank account”, “Please show me my photos”, or “Open web browser” (¶[0038): Figure 2); storage unit 260 may store a lookup table which maps one or more words in a speech command to a specified function (¶[0062]: Figure 5: Step 550); here, “I want to check my bank account” is “a request to perform the selected voice action” with a banking application, “Please show me my photos” is “a request to perform the selected voice action” with a photo application, and “Open web browser” is “a request to perform the selected voice action” with a web browser application; voice assistant unit 242 may perform a function based on a security level; a security level may indicate whether or not the security level requests speaker verification for performing this function; when the security level requests speaker verification, voice assistant unit 242 may perform the associated function when a speaker of the speech command is verified as a user authorized to perform the function (¶[0053] - ¶[0054]: Figure 4); Figure 11 illustrates a plurality of functions including a function for performing a call application, a function for performing a web search, a function for taking a photo, where lookup tables 1110, 1120, and 1130 map a plurality of functions to a plurality of security levels for each application (¶[0083] - ¶[0085]: Figure 11); each application has functions, then, that may require speaker verification (“providing . . . to the selected service provider . . . the speaker verification result”);
“after providing the request to perform the selected voice action to the selected service provider, providing[, by the voice action server,] to the first user computing device, an additional authorization request requesting the speaker to provide an explicit authorization code that the selected service provider needs to perform the selected voice action” – security management unit 430 may request a speaker of a speech command for additional input to verify the speaker; additional input for verifying the speaker may include a verification keyword; a verification keyword may be personal information as a name, birthday, or personal identification number (PIN) (“an explicit authorization code”) of an authorized user (¶[0057] - ¶[0059]: Figure 4); if a determined security level is not an intermediate security level, it may be inferred that the determined security level is a high security level which may request the speaker to input a verification keyword for verifying the speaker (¶[0069]: Figure 7); 
“after providing the additional authorization request to the user computing device, [and based on determining that the location of the second user computing device is within the particular geographic area,] providing[, by the voice action server,] to the first user computing device, an indication that the selected service provider performed the selected voice action” – if a verification score exceeds a verification threshold for a verification keyword, voice assistant unit 242 or function control unit 440 may perform the function associated with the speech command (¶[0060]: Figure 4); broadly, if a function is performed associated with a request for a bank account balance, displaying photos, or opening a web browser, then there is “an indication that the selected service provider performed the selected voice action”; that is, “an indication” is displaying a bank account balance, displaying photos, or displaying a web browser on a voice assistant unit. 
Concerning independent claims 1 and 11, Kim et al. generally discloses these limitations of the independent claims, but does not provide that these steps are performed “at a voice action server”, and omits the limitations directed to “determining, by the voice action server, based on the speaker identification result indicating that the voice command was spoken by the speaker, a device identifier that corresponds to a second user computing device of the speaker”, “obtaining, from the selected service provider, an indication that the second user computing device needs to be in a particular geographic area”, “determining, by the voice action server based on the second user computing device being in short range wireless communication with the first user computing device, that a location of the second user computing device of the speaker is within the particular geographic area”, where “an indication that the location of the second computing device is within the particular geographic area” is provided to the selected service provider, and providing output by the voice action server is “based on determining that the location of the second user computing device is within the particular geographic area”.  However, these limitations are taught by Ketharaju et al.
Concerning independent claims 1 and 11, Ketharaju et al. teaches enhanced secure authentication, comprising: 
“a voice action server” – financial institution server computer 110  (Figure 1); trust score components can include biometric aspects of an analysis of voice prints (column 3, lines 31 to 34); a voice print can be made of the user’s answers to static questions, and an authentication can comprise comparing the user’s answers with previously obtained voice prints (column 4, line 64 to column 5, line 3); systems and methods are described with respect to a financial institution, but can also be used for other types of organizations including a public library, a medical center, a local theater, an orchestra, an airline, and a restaurant reservation service (column 6, lines 1 to 8); financial institution server computer 110 includes a trust score authentication module 112 (column 6, lines 23 to 30: Figure 1); modules 200 of trust score authentication module 112 include dynamic authenticator module 204, static authenticator module 206, and behavioral biometric authentication module 208 (column 7, lines 46 to 52: Figure 2); behavior biometric authentication module 208 can calculate a fourth partial authentication trust score based on one or more biometric method including voice prints (column 10, lines 32 to 35: Figure 2); financial institution server computer 110 including behavior biometric authentication module 208, then, is “a voice action server” because it is a server computer that performs an analysis of voice prints;
“determining, by the voice action server, based on the speaker identification result indicating that the voice command was spoken by the speaker, a device identifier that corresponds to a second user computing device of the speaker” – a token sent from IoT device 104 to IoT server computer 106 can include a unique identifier for the IoT device 104, e.g., a serial number of the IoT device 104; as part of the IOT configuration process using the user’s smart phone, a user can identify IOT devices that user wants to use for authentication and register those IOT devices with the financial institution server computer 104, and have the serial number of the selected IOT device transferred to the user’s smart phone; the serial number can then be transferred from the user’s smart phone to the financial applicant server computer 106; the financial institution server computer 106 can maintain a list of registered IOT devices for the user along with the associated serial number of the IOT device (column 8, lines 20 to 36: Figure 2);
“obtaining, from the selected service provider, an indication that the second user computing device needs to be in a particular geographic area” – because smart phones typically include global position system (GPS) software, geographical location data can be obtained for a user of the smart phone; geographic location data can be used to obtain an activity profile for the user to determine that the user is at home or away from home; the geographical location data can also be used to determine a travel route that the user may be taking, e.g., a route that the user drives to work (column 3, lines 35 to 45); geographical location data and data from the user’s IOT devices can be used to establish an activity pattern for the user; the activity patterns can be stored on the server computer and used to help authenticate the user; a determination can be made that the user drives the same route from home to the user’s office each day; if a user attempts to use his/her smart phone to login to the user’s account of a financial institution while driving to work, e.g., by pulling over to the side of the road, a determination that the user is on route to work using a saved driving route can be used to help authenticate the user (column 4, lines 6 to 17); another factor in determining an extent to which the user is authenticated can be a geographic location of the user; when the user is determined to be in a safe zone, that is an area that is known and familiar to the user and the financial institution, fewer authentication questions and tests may be needed to be used to authentication the user than if the user was determined to be in an unfamiliar zone; safe zones can include the user’s home, the user’s office, and a travel route in which the user normally travels from home to work; unsafe zones can include a different geographical area, e.g., when the user is traveling out of city, state, or country, or when the user travels from home to work using a route different from one that the user normally takes (column 5, lines 13 to 28); a first partial authentication trust score can be higher when the user is confirmed to be in a safe zone, i.e., a location known or familiar to the user; when the user is confirmed to be in the user’s home, the first partial authentication trust score can be higher than if the user were at a location where the user does not normally occupy; when the user is confirmed to be at home or at work, the first partial authentication trust score can be higher than if the user is at a restaurant that the user does not normally frequent (column 9, lines 14 to 23); 

“determining, by the voice action server based on the second user computing device being in short range wireless communication with the first user computing device, that a location of the second user computing device of the speaker is within the particular geographic area” – systems and methods can make use of IOT devices to help authenticate the user; when the user is in an automobile, the user’s smart phone can use a short-range communication technology, e.g., Bluetooth, to establish a communication session with the IOT device; a token from the server computer at a financial institution can be exchanged between the user’s smart phone and the IOT device via the communication session, and can confirm that the user is actually in the automobile (column 3, lines 50 to 59); an IOT device can be installed on an appliance, e.g., a refrigerator, in the user’s home; when the user is near the refrigerator, a short-range communication session can be established between the user’s smart phone and the IOT device on the refrigerator; a token from a server computer at the financial institution can be exchanged between the user’s smart phone and the IOT device via the communication session (column 3, lines 60 to 67); each of IOT devices 104 can communicate with a nearby mobile electronic computing device 102 using a short-distance communication methodology, e.g., Bluetooth or near-field communication (NFC); one or more tokens transferred between financial institution server computer 104 and an IOT server computer 106 can be used to authenticate a user at mobile electronic computing device 102 at a location of IOT device 104 (column 6, lines 51 to 60: Figure 1); a short-range communication session using Bluetooth or NFC can then be established between the user’s smart phone and the IOT device 104 identified by the user; a token can be transferred from the user’s smart phone to the identified IOT device 104 using the short-range communication session; the identified IOT device 104 can then send the token to an IOT server computer 106 corresponding to the identified IOT device 104 (column 8, lines 10 to 19: Figure 2); a user establishes a short-distance communication session between the smart phone and an IOT device; the short-distance communication can be established by using a short-distance communication protocol, e.g., Bluetooth, NFC, or similar short-distance communication protocol (column 16, lines 14 to 19: Figure 6: Step 606); a smart phone sends the token to the IOT device using the established short-range communication session (column 16, lines 29 to 31: Figure 6: Step 608);
“providing, by the voice action server, to the selected service provider . . . an indication that the location of the second computing device is within the particular geographic area” – a user can send the current GPS location of the user to the financial institution server computer 110 using the user’s smart phone (column 7, line 65 to column 8, line 1); IOT authenticator module 202 can calculate a first partial authentication trust score based on a type of financial transaction the user is attempting to make; depending on the type of financial transaction the user is attempting to make, the first partial authentication trust score can be used to authenticate the user at the financial institution server computer 110 without any additional authentication being done; when the user is confirmed to be at home or at work, the first partial authentication trust score can be higher than if the user is at a restaurant that the user does not normally frequent; when the financial transaction that the user is attempting to make does not involve a transfer of money, e.g., when the user simply wants to check an account balance, the first partial authentication score can be higher than when the user wants to withdraw money or transfer money from one account to another account; when the user is confirmed to be at home, at work, driving to work or at some location or route that is known to be used by the user and the financial transaction is one that does not involve a transfer of funds, the first partial authentication trust score can be used to authenticate the user; when either the user is not confirmed to be at a location or route that is known to be used by the user or when the financial transaction is one that does involve a transfer of money, additional authentication methods may need to be used in order to authenticate the user (column 9, lines 11 to 44: Figure 2); here, a geographic location of a user is provided to IOT device authenticator module 202, which is a component of trust score authentication module 112 of financial institution server computer 110 (Compare Figures 1 to 2); a financial institution is “the selected service provider”, and a GPS location is provided to the financial institution.
Concerning independent claims 1 and 11, Ketharaju et al., then, teaches whatever limitations are omitted by Kim et al.  An objective is to significantly improve a remote login process for users and provide for flexible authentication with additional levels of authentication processing to ensure a valid user authentication.  (Column 6, Lines 9 to 22)  It would have been obvious to one having ordinary skill in the art to perform a function by speech input of Kim et al. that includes determining a device identifier of a second user computer device being within a particular geographic area as taught by Ketharaju et al. for a purpose of improving a login process and providing for flexible authentication with additional levels of authentication processing.  

Concerning claims 2 and 12, Kim et al. discloses that a speaker model database 264 includes one or more speaker models for use in verifying whether a speaker is an authorized user (¶[0033]: Figure 2); if voice activation unit 252 verifies that speaker as an authorized user based on the speaker model, voice activation unit 252 may activate voice assistant unit 242, and may generate an activation signal (¶[0037]: Figure 2); a verification score for an activation keyword may be compared with a verification threshold associated with the activation keyword; if the verification score exceeds a verification threshold, a speaker of the activation keyword may be verified as the authorized user (¶[0048]: Figure 3); here, a verification score is “a likelihood that the audio data representing the voice command matches a stored voice print associated with the speaker”; a speaker model is equivalent to “a voice print associated with the speaker”.
Concerning claims 4 and 14, Kim et al. discloses that upon recognizing a speech command, speech recognition unit 410 may identify the function associated with the speech command, e.g., activating an associated application, e.g., a banking application, a photo application, a web browser application (“in response to determining that the mapping of voice actions indicates that the service provider can perform the selected voice action, selecting the service provider”) (¶[0051]: Figure 4); words in a speech command are mapped to a specified function using a lookup table (¶[0062]: Figure 5); Figure 11 illustrates a plurality of lookup tables 1110, 1120, and 1130, in which a plurality of security levels associated with a plurality of functions are associated with an email application, a contact application, a call application, a web search application, and a photo application (“obtaining a mapping of voice actions to a plurality of different service providers, where for each voice action the mapping describes a server provider that can perform the voice action”) (¶[0083] - ¶[0084]: Figure 11); here, Figure 11 illustrates that a function of a voice action is performed by a corresponding service provider (“determining that the mapping of voice actions indicates that the service provider can perform the selected voice action”).
Concerning claims 5 and 15, Kim et al. discloses that upon recognizing a speech command, speech recognition unit 410 may identify the function associated with the speech command, e.g., activating an associated application, e.g., a banking application, a photo application, a web browser application (“determining that the one or more terms in the transcription match the one or more terms that correspond to the voice action”); (¶[0051]: Figure 4); words in a speech command are mapped to a specified function using a lookup table (“obtaining a set of voice actions, wherein each voice action in the set of voice actions identifies one or more terms that correspond to that voice action”) (¶[0062]: Figure 5); Figure 11 illustrates a plurality of lookup tables 1110, 1120, and 1130, in which a plurality of security levels associated with a plurality of functions are associated with an email application, a contact application, a call application, a web search application, and a photo application (“in response to determining that the one or more terms in the transcription match the one or more terms that correspond to the voice action, selecting the voice action from among the set of voice actions”) (¶[0083] - ¶[0084]: Figure 11).
Concerning claims 6 and 16, Kim et al. discloses that activated voice assistant application 130 may recognize a speech command (¶[0026]: Figure 1); speech recognition unit 410 (“an automated speech recognizer”) may recognize the speech command from the received portion of the input sound stream (“the audio data”), and may identify a function associated with the speech command (¶[0050] - ¶[0051]: Figure 4).  Implicitly, speech recognition produces “a transcription of the audio data”.  
Concerning claims 9 and 19, Kim et al. discloses various “input data types” for authorizing a user (“to perform authentication for the selected voice action”) that include verification keywords of a name, a birthday, or a personal identification number (PIN).  (¶[0058]: Figure 4)  Broadly, verbally or manually entering additional security information as a PIN, a name, a birthday, or a social security number is “one or more input data types that the selected service provider uses to perform authentication for the selected voice action.”
Concerning claims 10 and 20, Kim et al. discloses that mobile device 120 includes a voice assistant application 130 (“wherein the user computing device comprises a voice automation device”).  (¶[0023]: Figure 1) 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Publication 2015/0302856) in view of Ketharaju et al. (U.S. Patent No. 10,200,365) as applied to claims 1 and 11 above, and further in view of Warford et al. (U.S. Patent No. 9,837,079).
Kim et al. discloses that speaker verification unit 320 may determine a verification based on extracted sound features and a speaker model in a speaker model database 264.  If a verification score exceeds a verification threshold a speaker is verified as an authorized user.  (¶[0048]: Figure 3)  Here, a speaker model in a speaker model database can be construed as equivalent to ‘a stored voice print’, and a verification score is “a corresponding likelihood that the audio data representing the voice command matches one of a plurality of stored voice prints associated with different speakers”.  Implicitly, speaker model database 264 stores speaker models with a plurality of speakers that can be verified.  Similarly, Ketharaju et al. teaches voice prints for authentication.  (Column 3, Lines 31 to 34; Column 4, Lines 64 to 65; Column 5, Lines 55 to 60)  However, Kim et al. does not expressly disclose “selecting, from among the plurality of speaker identification results, the speaker identification result having the highest corresponding likelihood as the speaker identification result indicating that the voice command was spoken by the speaker.”  That is, Kim et al. is only expressly directed to determining if a verification score exceeds a threshold for a given speaker model.  Still, it would appear implicit that there must be a determination of which speaker model to use from speaker models stored for a plurality of different speakers as this is the conventional way of determining a speaker.   
Anyway, Warford et al. teaches a method and apparatus for identifying fraudulent callers, where known voice prints are stored in a database or library.  Control system 142 may perform one-to-few or one-to-many comparisons of customer voice prints with known voice prints to identify any matches between them, or at least a probability of a match (“a likelihood”), meaning that the customer voice print and one of the known voice prints are likely from the same person.  The identification of any matches can be used to authorize a transaction requested by a customer, by comparing the customer voice print with multiple known voice prints that are associated with persons having attempted fraudulent transactions.  The comparison of a customer voice print with each known voice print and the background model is scored.  The scoring step generates a probability that the customer voice print belongs to one or more known speakers.  (Column 11, Line 46 to Column 12, Line 33)  Warford et al., then, teaches “selecting, from among a plurality of speaker identification results, the speaker identification result having the highest corresponding likelihood as the speaker identification result indicating that the voice command was spoken by the speaker” by comparing a customer voice print with a plurality of known voice prints to identify a probability of a match.  Here, a ‘highest’ scoring voice print to a plurality of known voice prints identifies a customer.  An objective is to provide more secure transactions and to prevent fraud in communications.  (Column 1, Lines 20 to 38)  It would have been obvious to one having ordinary skill in the art to determine a speaker identification result according to a highest scoring voice print of a plurality of voice prints that are compared to a customer’s voice as taught by Warford et al. to perform a speaker verification by comparison to a speaker model of Kim et al. for a purpose of providing more secure transactions and preventing fraud.

Claims 7 to 8 and 17 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Publication 2015/0302856) in view of Ketharaju et al. (U.S. Patent No. 10,200,365) as applied to claims 1 and 11 above, and further in view of Himmelstein (U.S. Patent Publication 2005/0275505).
Kim et al. illustrates in Figure 1 a voice assistant application 130 that is communicating with a user 110 by audio through mobile device 120.  Conventionally, voice assistant applications that communicate with a user by audio are utilizing synthesized speech.  Kim et al. illustrates an electronic device 1200 that includes audio decoder 1234 and speaker/headset 1248.  (¶[0090] - ¶[0091])  Still, Kim et al. does not expressly disclose “wherein the first user computing device is configured to output the indication that the selected service provider performed the selected voice action provided from the voice action server as synthesized speech” and “receiving, at the voice action server, from the selected service provider, the indication that the selected service provider performed the selected voice action.”  That is, Kim et al. does not expressly disclose confirming performance of a voice action by synthesized speech.
Anyway, Himmelstein teaches whatever limitations might be omitted by Kim et al. Generally, Himmelstein teaches a voice-controlled security system that analyzes an audible signal to determine whether it matches a voiceprint stored in memory.  (Abstract)  If a voice command corresponds to a selected one of the voiceprint templates stored in a memory circuit 32, microcomputer 30 generates a control signal to voice recognition and synthesis unit 44.  The voice recognition and synthesis unit 44 provides a digital output signal to speaker output circuit 42, which converts the digital output signal as an audible output signal and supplies an instruction signal 47 to external or internal speakers 46, 48.  These speakers 46, 48, generate audible announcements to inform the user of the present operating status of automobile security system 20.  (¶[0037]: Figure 1)  If a digital signal matches that of an authorized user, a digital instruction signal is generated and converted into an audible instruction signal.  (¶[0042]: Figure 2)  Here, an audible signal that is output through a speaker by a voice recognition and synthesis circuit is equivalent to “output the indication . . . as synthesized speech.”  That is, a voice synthesis circuit outputs “synthesized speech”.  Himmelstein, then, teaches generating an audible instruction signal that a voice command is being performed when a user is authorized so as “to output the indication that the selected service provider performed the selected voice action provided . . . as synthesized speech” and “receiving . . . the indication that the selected service provider performed the selected voice action.”  An objective is to automatically log in a user and set of level of access being provided to a particular user of a computer system so that security levels may restrict access to a computer.  (¶[0047])  It would have been obvious to one having ordinary skill in the art to provide an indication that a service provider performed an action by synthesized speech as taught by Himmelstein to perform a function by speech input at a voice assistant application of Kim et al. for a purpose of setting a level of access to a particular user for restricting access to a computer.

Response to Arguments
Applicants’ arguments filed 01 August 2022 have been fully considered but they are not persuasive.
Applicants amend independent claims 1 and 11 mainly to include a new limitation of “determining, by the voice action server based on the second user computing device being in short range wireless communication with the first user computer device, that a location of the second user computing device of the speaker is within the particular geographic area”.  Additionally, Applicants delete a limitation of “determining by the voice action server, that a location of the second user computing device of the speaker is within a particular geographic area”, but reformulate the limitation slightly and move it to a later location of the independent claims as “obtain, from the selected service provider, an indication that the second user computing device needs to be in a particular geographic area”.  Applicants change “obtaining” to “determining” in a step related to “a speaker identification result” and add a new limitation of providing, by the voice action server, to the selected service provider “an indication that the location of the second user computing device is within the particular geographic area”.  Then Applicants present arguments to be considered herein.
Applicants’ amendments overcome the prior objection to the claims, but a new claim objection is set forth.
Applicants have argued persuasively during a telephone interview to overcome the rejection for new matter under 35 U.S.C. §112(a).
However, Applicants’ arguments are unpersuasive as directed to the rejection of the independent claims as being obvious under 35 U.S.C. §103 over Kim et al. (U.S. Patent Publication 2015/0302856) in view of Ketharaju et al. (U.S. Patent No. 10,200,365).  Ketharaju et al. remains the best prior art of record, and this rejection is being maintained.  Mainly, Ketharaju et al. teaches the limitations of a device identifier, a second user computing device being in a particular geographic area, and the new limitations of first and second user computing devices being in short range wireless communication.  Specifically, Ketharaju et al. teaches the new limitation of “determining, by the voice action server based on the second computing device being in short range wireless communication with the first user computing device, that a location of the second user computing device of the speaker is within the particular geographic area”.  Here, Ketharaju et al. teaches establishing a short-range communication session with Bluetooth or near-field communication (NFC) between IOT devices 104 and a nearby mobile electronic computing device 102.  See, e.g., Column 3, Line 52 to 67; Column 6, Lines 51 to 60: Figure 1; Column 8, Lines 10 to 31: Figure 1; and Column 16, Lines 14 to 19.  
Applicants present arguments traversing the prior rejection of independent claims 1 and 11 as being obvious under 35 U.S.C. §103 over Kim et al. (U.S. Patent Publication 2015/0302856) in view of Ketharaju et al. (U.S. Patent No. 10,200,365).  Firstly, Applicants argue that Ketharaju et al. fails to teach the limitation of a second computing device being “within a particular geographic area”, as being in a different geographic area is different from being proximate.  Applicants admit that Ketharaju et al. teaches that smart phones typically include a GPS system, and that geographic location data can be obtained for the smart phone using the GPS system for the smart phone.  However, Applicants allege that Ketharaju et al. is merely concerned with whether the smart phone and IOT devices are proximate, and not the actual geographic area in which either of the smart phone or the IOT device is located.  Specifically, Applicants argue that an IOT device of Ketharaju et al. is located in an automobile, and this merely involves determining whether the smart phone is also in the automobile proximate to the IOT device, and not the particular geographic area in which the automobile is located.  
This argument appears to be plainly incorrect because a geographic location of a user’s mobile phone is clearly and repeatedly taught by Ketharaju et al.  At Column 3, Lines 35 to 45, Ketharaju et al. states:
The systems and methods can be applied to users of mobile electronic computing devices such as smart phones. Because smart phones typically include global positioning system (GPS) software, geographical location data can be obtained for a user of the smart phone. The geographic location data can be used to obtain an activity profile for the user. For example, the geographic location data can be used to determine whether the user is at home or away from home. The geographical location data can also be used to determine a travel route that the user may be taking, for example a route that the user drives to work.

	At Column 4, Lines 6 to 17, Ketharaju et al. teaches:
The geographical location data and data from the user's IOT devices can be used to establish activity patterns for the user. The activity patterns can be stored at the server computer and used to help authenticate the user. For example, a determination can be made that the user drives a same route from home to the user's office each day. If the user attempts to use his/her smart phone to login to the user's account at the financial institution while driving to work (for example by pulling over to the side of the road), a determination that the user is on route to work (using a saved driving route) can be used to help authenticate the user. Other examples are possible.

	At Column 5, Lines 13 to 37, Ketharaju et al. states: 

Another factor in determining an extent to which the user is authenticated can be a geographical location of the user. When the user is determined to be in a safe zone, that is an area that is known and familiar to the user and the financial institution, fewer authentication questions and tests may need to be used to authenticate the user than if the user was determined to be in an unfamiliar area. Examples of safe zones can include the user's home, the user's office and a travel route in which the use normally travels from home to work. Examples of unsafe zones can include a different geographical area, for example when the user is traveling out of city, state or country, or when the user travels from home to work using a route different from one than the user normally takes. Other examples of safe and unsafe zones are possible.
A calculation of an authentication trust score for a particular operation can take into account a context for the operation. The context can comprise a type of transaction the user is attempting and a current geographical location of the user. For example, when the operation comprises a financial transaction such as transferring money, a context of this type of transaction from a user's home can result in a higher authentication trust score than a context of this type of transaction from the user's automobile.
	At Column 9, Lines 11 to 23, Ketharaju et al. teaches
The IOT device authenticator module 202 can calculate the first partial authentication trust score based on IOT device data and based on a type of financial transaction that the user is attempting to make at the financial institution. The first partial authentication trust score can be higher when the user is confirmed to be in a safe zone, i.e. a location known or familiar for the user. When the user is confirmed to be in the user's home, the first partial authentication trust score can be higher than if the user were at a location where the user does not normally occupy. For example, when the user is confirmed to be at home or at work, the first partial authentication trust score can be higher than if the user is at a restaurant that the user does not normally frequent.
Clearly, Ketharaju et al. determines a geographic location of a user’s mobile phone, and if that geographic location is determined to be one that is in a trusted safe zone, e.g., at home, at work, or a conventional route that a user travels in a car, then a trust score is higher to enable authentication of more secure transactions.  However, if the geographic location of a user’s mobile phone is determined not to be in a trusted safe zone, e.g., on an unfamiliar route in a car or at a restaurant, then a trust score is lower and more secure transactions are not enabled.
Secondly, Applicants argue that, even if determining a location is taught by Ketharaju et al., it is the location of the first user computing device, but that the claim language requires determining a geographic area in which the second user computer device is located.  Applicants allege that Ketharaju et al. determines the location of the smart phone, but not the location of the IOT device, which is known beforehand.
However, it is maintained that which device is designated a first user computing device and which device is designated as a second user computing device is arbitrary.  Specifically, Ketharaju et al. can be construed to disclose a mobile electronic computing device 102 which is “the second user computing device” and IOT devices 104 which are “the first user computing device”.  Mainly, it is agreed that it is a mobile smart phone that has a variable location, so a focus is on determining a location of mobile electronic computing device 102 by Ketharaju et al.  At best, this is merely an obvious reversal of parts.  Patent case law holds that mere reversal of parts is evidence of obviousness.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)  See MPEP 2144.04 VI. A.
Thirdly, Applicants argue that Ketharaju et al. fails to teach “obtaining from the selected service provider, an indication that the second user computing device needs to be in a particular geographic area”.  
However, Ketharaju et al. teaches that a financial organization is a service provider, that a financial institution server computer 110 includes a trust score authentication module 112, and that trust score processing module 210 authenticates a transaction to the extent that a user is in a geographic location that is a safe zone, but is less likely to authenticate a transaction when a user is in a geographic location that is an unsafe zone.  A transaction to transfer money may be authenticated when a user is in a safe zone of a user’s home, a user’s office, or a conventional travel route, but a transaction to transfer money is not authenticated when a user is in an unsafe zone that a user does not ordinarily frequent.  See, e.g., Column 5, Lines 13 to 37 and Column 9, Lines 11 to 44.  Ketharaju et al. authenticates some voice actions but does not authenticate other voice actions based on a geographic location of a user’s mobile electronic computing device 102.  Financial institution server computer 110, then, requires a user’s mobile electronic computer device “needs to be in a particular geographic area” of a safe zone to perform a transaction of transferring funds.  Ketharaju et al., at Column 9, Lines 39 to 44, specifically states, “However, when either the user is not confirmed to be at a location or route that is known to be used by the user or when the financial transaction is one that does involve a transfer of money, additional authentication methods may need to be used in order to authenticate the user.”
Fourthly, Applicants argue that Ketharaju et al. does not teach providing location information to a server.
However, this is incorrect because location information is provided to trust score processing module 210 that is illustrated to be a component of trust score authentication module 112 of financial institution server computer 110.  Financial institution server computer 110 is “a server” and location information from mobile electronic computing device 102 is provided to trust score processing module 210 of financial institution server computer 110.  Location information, then, is provided to a server as taught by Ketharaju et al.
There are no new grounds of rejection.  Applicants’ arguments are not persuasive.  This rejection is NON-FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Mercille and Wood disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 1, 2022